Investor Presentation Investor Presentation June NYSE: DAR 2 Forward-Looking Statements This presentation contains forward-looking statements regarding the businessoperations of Darling and the industry in which it operates. These statements areidentified by words such as “may,” “will,” “expect,” “believe,” “intend,” “anticipate,”“should,” “estimate,” “continue,” and other words referring to events to occur in thefuture. These statements reflect Darling's current view of future events and arebased on its assessment of, and are subject to, a variety of risks and uncertaintiesbeyond its control, including business and economic conditions in its existingmarkets that could cause actual results to differ materially from those projected inthe forward-looking statements. Other risks and uncertainties regarding Darling,its business and the industry in which it operates are referenced from time to timein the Company's filings with the Securities and Exchange Commission. Darling isunder no obligation to (and expressly disclaims any such obligation to) update oralter its forward-looking statements whether as a result of new information, futureevents or otherwise. 3 Over a century old,Darling International Inc.is America’s leading providerof rendering, recycling andrecovery solutions to thenation’s food industry. Founded in Headquartered in
